 In the Matter of CONSOLIDATED LAUNDRIES CORPORATIONandWASH-ABLE CLOTHING, SPORTSWEAR & NOVELTY WORKERS, LOCAL 169 OF THEAMALGAMATED CLOTHING WORKERS OF AMERICACase No. R-2750.-Decided August 19, 1941Jurisdiction:linen manufacturing and laundering industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition; existing contract executed after notice bypetitioning union of claim of representation, and in existence more than ayear, no bar to ; election necessaryUnit Appropriate for CollectiveBargaining:employees in the manufacturingdepartment at Company's Lackawanna Linen Supply Division comprising cut-ters,markers, spreaders, trimmers, shippers, floor girls, shipping clerks, andall other productive employees separate from the laundering departmentheldappropriate in view of difference in functions between departments and thefact that the union requesting such a unit has organized only employees inthis department.Coudert Bros.byMessrs. P. A. ShayandJ.E. Hughesof NewYork City for the Company.Mr. David M. Schlossberg,of New York City, for the Amalgamated.Mr. Jacob Friedland,of Jersey City, N. J., for the A. F. of L.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 29, 1940, and June 10, 1941, respectively, WashableClothing, Sportswear & Novelty Workers, Local 169 of the Amalgam-ated Clothing Workers of America, herein called the Amalgamated,filed with the Regional Director for the Second Region (New YorkCity) a petition and an amended petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Consolidated Laundries Corporation, Jersey City, NewJersey, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On June 27, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant 'to Section 9 ('c) of the Act and Article34 N. L.R. B., No. 68.476 CONSOLIDATED LAUNDRIES CORPORATION477III, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On July 1, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Amalgam-ated, and Local Union No. 284, International Laundry WorkersUnion, A. F. of L., herein called the A. F. of L., a labor organizationnamed in the petition as claiming to represent employees of the Com-pany.Pursuant to notice, a hearing was held on July 16, 1941, atNew York City, before Will Maslow, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company, the Amalgam-ated,and the A. F. of L. were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the commencement of thehearing and at its conclusion the Company moved to dismiss thepetition on the ground that it is not engaged in commerce within the.meaning of the Act. The Trial Examiner referred the motions tothe Board.They are hereby denied.At the conclusion of the hear-ing the A. F. of L. moved to dismiss the petition on the ground thata valid contract exists between it and the Company.The Trial Ex-aminer referred the motion to the Board. It is hereby denied.Dur-ing the course of the hearing the Trial Examiner made several rulingson the other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYConsolidated Laundries Corporation, a Maryland corporation hav-ing its principal office in New York City, is engaged in the businessof manufacturing and laundering linens and uniforms for barbershops, restaurants, hotels, and similar establishments, and in launder-ing and repairing household linens and apparel for the public. Itoperates five family-service laundries in the State of New York andthree in the State of New Jersey, one wholesale laundry in the Stateof New York and one in the State of New Jersey, three linen-supplylaundries in the State of New York and two in the State of New Jer-sey.At its plant located at 1208 Summit Avenue, Jersey City, NewJersey, known as the Lackawanna Linen Supply Division, the Com- 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany manufactures and repairs uniforms and other linens supplied toits customers and also operates a linen-supply laundry, a family-servicelaundry, a repair department and a dry-cleaning department.Thisplant, with which the present proceeding is concerned, employs ap-proximately 200 to 250 employees.The chief raw material used by the Company in manufacturinglinen supplies is cotton goods, approximately 80 per cent of which,or about $280,000 worth, is shipped to the plant from points outsidethe State of New Jersey.During the year 1940 the linen suppliesmanufactured by the sewing department approximated $400,000,about 60 per cent of which were delivered to linen-supply laundriesoperated by the Company in the State of New York. During theyear 1940 the annual receipts of the Company were in excess of$7,000,000.About 21/2 per cent of the business of the family-servicelaundries operated by the Company is with customers located outsidethe States in which said family-service laundries are located.II.THE ORGANIZATIONS INVOLVEDWashable Clothing, Sportswear & Novelty Workers, Local 169 ofthe Amalgamated Clothing Workers of America, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.Local Union No. 284, International Laundry Workers Union, isa labor organization affiliated with the American Federation of La-bor, admitting to membership employees of the Company.-III. THE QUESTION CONCERNING REPRESENTATIONIn April 1940 the Amalgamated began organizing the employeesof the manufacturing department I at the Lackawanna Linen SupplyDivision of the Company. In the latter part of July it requestednegotiations with the Company, alleging that it represented a major-ity of the employees in the manufacturing department, but was unableto secure a conference with the Company's representatives until some-time in August.On August 2, 1940, the Company signed a closed-shop contract with the A. F. of L., to run from July 29, 1940, toDecember 31, 1942, purportedly covering all employees at the Lacka-wanna Linen Supply Division.The Company refused to recognizethe Amalgamated because of this contract.The A. F. of L. assertsIn view of the fact that, prior to August 2, 1940, when the contractwas executed, the Amalgamated had informed the Company of its1 The term"manufacturingdepartment,"as used herein,includes the sewing departmentand the shipping clerks. CONSOLIDATED LAUNDRTES CORPORATION479claim to represent a majority of the employees in a unit which wehereinafter find to be appropriate, and requested a conference for. thepurpose of negotiating with the Company, and in view of the furtherfact that the contract between the A. F. of L. and the Company hasalready been in existence for more than a year, we find that thecontract is not a bar to the present investigation.2A statement of the Regional Director introduced in evidence showsthat the Amalgamated represents a substantial number of employeesin the unit alleged by it to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Amalgamated contends that the appropriate unit consists ofall cutters, markers, spreaders, trimmers, shippers, floor girls,-ship-ping clerks, and all other productive employees in the manufacturingdepartment of the Lackawanna Linen Supply Division.The A. F.of L. contends that the appropriate unit consists of all employeesin the manufacturing department, plus all employees in the linen-supply laundry, the family-service laundry, and the family-servicerepair department.The Company makes no contention with respectto the appropriate unit.Although the contract of August 2, '1940, purported to cover allemployees in the plant, the Company and the A. F. of L. enteredinto another contract on the same day, which has since expired,pertaining solely to employees in the family-service laundry andrepair department.Counsel for the A. F. of L. testified this was.done because the family-service laundry rendered a different typeof service from the linen-supply department.He testified also that2Matter of Columbia Broadcasting System,Inc.,andAmerican CommunicationsAsso-ciation,8 N. L. R.B. 508;Matter of M. & J. Tracy, Inc.andInland Boatmen's anion,12N L. R. B. 936.9The Regional Director reported that the Amalgamated submitted 45 application-for-membership cards, all of which bore apparently genuine signatures,and of which 37 ap-peared on the Company's pay roll of June 6, 1941.There are 55 to 58 employees in themanufacturing department. , 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe A. F. of L. contract which will not expire until December 31,1942, covers only the manufacturing-department employees and theemployees in the linen-supply laundry.Employees of the sewing department work at machines, manufac-turing sheets, tablecloths, and other linens, and coats and uniforms forhotel and restaurant use.These articles are placed in the stockroomin the plant and thereafter placed in company trucks by the shippingclerks.The remaining employees, except those of the repair depart-ment, are engaged in laundry work which bears no similarity to thatdone by the sewing-department employees.Employees of the repairdepartment make repairs on articles sent to the family-service laundryby the public but do no manufacturing.Because the Amalgamated has organized only employees in themanufacturing department, notifying the Company of its claim priorto the execution of the contract, and because of the dissimilarity be-tween the functions of employees in the manufacturing and laundrydepartments, we find that the cutters, markers, spreaders, trimmers,shippers, floor girls, shipping clerks, and all other productive em-ployees in the manufacturing department of the Lackawanna LinenSupply Division of the Company constitute a unit appropriate for thepurposes of collective bargaining, and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The partiesagreed to the use of a current pay roll to determine eligibility to vote.We find that the employees eligible to vote in the election shall be thoseemployees in the appropriate unit who were employed during thepay-roll period next preceding this Direction, subject to such limita-tions and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Lackawanna Linen Supply Division of Con-solidated Laundries Corporation, Jersey City, New Jersey, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act. CONSOLIDATED LAUNDRIES CORPOR.AT°I'ON4812.All cutters, markers, spreaders, trimmers, shippers, floor girls,shipping clerks, and all other productive employees in the manufac-turing department at the Lackawanna Linen Supply Division of theCompany constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDl1 cTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Lackawanna Linen Supply Division of Consolidated LaundriesCorporation, Jersey City, New Jersey, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as' agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations, among allcutters,markers, spreaders, trimmers, shippers, floor girls, shippingclerks, and all other productive employees in the manufacturing de-partment of the Lackawanna Linen Supply Division of the Companywho were employed during the pay-roll period last preceding thisDirection, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding employees who have since quit or been discharged for cause,to determine whether they desire to be represented by WashableClothing, Sportswear & Novelty Workers, Local 169 of the Amalgam-ated ClothingWorkers of America, or by Local Union No. 284,International Laundry Workers Union, A. F. of L., for the purposesof collective bargaining, or by neither.MR. EDwiN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.-